Citation Nr: 1824432	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss, a rating in excess of 10 percent for the period from December 10, 2015 to November 21, 2017, and a compensable rating thereafter.  

2.  Entitlement to service connection for nuclear sclerosis.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1984 to June 1984, June 2005 to September 2005, November 2006 to April 2008, and June 2008 to June 2009.  

This appeal comes to the Board of Veterans' Appeals (Board) from December 2012 and June 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his spouse testified at a February 2018 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidence of record.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to December 10, 2015, audiometric examinations correspond to no greater than a level I hearing loss in the right ear and a level II hearing loss in the left ear.

2.  For the period from December 10, 2015 to November 21, 2017, audiometric examinations correspond to no greater than a level IV hearing loss in the right ear and a level III hearing loss in the left ear.

3.  For the period beginning November 22, 2017, audiometric examinations correspond to no greater than a level I hearing loss in the right ear and a level I hearing loss in the left ear.

4.  The preponderance of the evidence is against a finding that the Veteran's nuclear sclerosis is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to entitlement to an initial compensable disability rating for bilateral hearing loss, a rating in excess of 10 percent for the period from December 10, 2015 to November 21, 2017, and a compensable rating thereafter   have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.383, 4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2017).

2.  The criteria for entitlement to service connection for nuclear sclerosis have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

On appeal to the Board, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist in regard to the claims for higher disability ratings for service-connected bilateral hearing loss and entitlement to service connection for nuclear sclerosis.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Entitlement to Higher Disability Ratings for Bilateral Hearing Loss

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  See id. 

Where there is an exceptional pattern of hearing impairment, a rating based on puretone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher.  38 C.F.R. § 4.86(a).  It may also be applied if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86(b).  In second case, the Roman numeral will then be elevated to the next higher Roman numeral.  See id.  When an exceptional pattern applies, the method producing the highest Roman numeral should be used.  See id.   Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

The Veteran was afforded a VA examination of his hearing loss in accordance with the standards outlined in 38 C.F.R. § 4.85 in September 2012.  Audiological examination puretone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
50
60
60
Left
45
55
65
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 52.5 decibels in the right ear and 58.75 decibels in the left ear.  The speech recognition scores were 96 percent bilaterally.   Applying the test results to Table VI of the Rating Schedule results in a Roman numeric designation of level I for the right ear, and level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations of I and II to Table VII, the result is a noncompensable rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Veteran was afforded a second VA examination of his hearing loss in accordance with the standards outlined in 38 C.F.R. § 4.85 on December 10, 2015 (the beginning of the period for which the Veteran's bilateral hearing loss is rated at 10 percent).  Audiological examination puretone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
45
70
70
75
Left
35
60
60
80

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 65 decibels in the right ear and 58.75 decibels in the left ear.  The speech recognition scores using the Maryland CNC word list were 76 percent in the right ear and 88 percent in the left ear.  Applying the test results to Table VI of the Rating Schedule results in a Roman numeric designation of level IV for the right ear, and level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations of IV and III to Table VII, the result is a 10 percent rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Veteran was afforded a third VA examination of his hearing loss in accordance with the standards outlined in 38 C.F.R. § 4.85 on November, 22 2017 (the beginning of the current period for which the Veteran's bilateral hearing loss is rated at 0 percent).  Audiological examination puretone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
40
50
55
Left
25
30
50
60

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 42.5 decibels in the right ear and 41.25 decibels in the left ear.  The speech recognition scores using the Maryland CNC word list were 100 percent bilaterally.  Applying the test results to Table VI of the Rating Schedule results in a Roman numeric designation of level I for the right ear, and level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations of I and I to Table VII, the result is a noncompensable rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

In light of the examinations above, the Veteran's hearing loss is staged based on a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board finds there are no other audiometric test results of record which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes that indicate the Veteran's hearing was worse than assessed by the VA examiners during the relevant periods at issue.  Neither the Veteran nor his representative identified any additional evidence in support of higher ratings based on audiometric evaluations.  Accordingly, as the evidence of record does not support a finding that the Veteran's hearing loss was more severe than currently rated during each period at issue, the Veteran's claim for higher disability ratings for his bilateral hearing loss must be denied.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Entitlement to Service Connection for Nuclear Sclerosis  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C. § 1110, 1131.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board finds that the first Shedden element is met.  The Veteran has been diagnosed with several eye disabilities including nuclear sclerosis, which is the only eye disability he is seeking service connection for per his July 2013 Notice of Disagreement, his October 2014 Appeal to Board of Veterans' Appeals, and his hearing testimony.  See April 2013 VA eye examination; April 2009 service treatment records.  

The Board also finds that the second Shedden element is met in this case.  The Veteran testified he was exposed to environmental hazards in Iraq including UV radiation and blowing sand.  See also Veteran's Certificate of Release or Discharge for the period from November 2006 to April 2008 (indicating the Veteran served over eleven months of foreign service including in Southwest Asia).  

However, the Board finds that the third Shedden element is not met.  The Veteran's nuclear sclerosis has been examined multiple times, and each examiner has ultimately provided a negative nexus opinion.  After examining the Veteran in the context of his subjective statements and treatment history, the April 2013 VA examiner opined that the Veteran's nuclear sclerosis was less likely than not incurred in or caused by the Veteran's service.  The examiner reasoned that an April 2009 VA examination just prior to the end of the Veteran's last period of active service found no nuclear sclerosis of the lens and that it was not likely that the Veteran's nuclear sclerosis was caused by vision problems at the time.  The examiner found the Veteran's nuclear sclerosis was very mild and was age-related.  

The Board considered the Veteran's contentions at the hearing that environmental exposures during service including blowing sand and UV radiation may have caused or aggravated his current disability.  However, the Board finds no evidence or specific contention regarding an in-service event between the April 2009 examination and his final date of active duty service in June 2009 that could reasonably be a cause of nuclear sclerosis in the context of the totality of the evidence.  The Veteran's military personnel records show that the Veteran had no foreign service during that time.  See Veteran's Certificate of Release or Discharge for the period from June 2008 to June 2009.  The Board affords more probative weight to this April 2013 VA eye examiner's opinion because it is based on a review of the Veteran's treatment history, his statements, and objective testing performed during and after the Veteran's service.  

In January 2018, a different VA examiner provided a positive nexus opinion initially.  The examiner noted that nuclear sclerosis is a cloudiness of the ocular lens in which the central part of the lens called the nucleus becomes dense and hazy.  The examiner noted that while nuclear sclerosis is the result of aging process of the lens, it may be worsened by environmental factors including toxins, radiation and ultraviolet light such as those experienced during military service in Southwest Asia.  However, the January 2018 VA eye examiner ultimately revised the opinion in March 2018.  After reviewing the Veteran's treatment records in more detail, the examiner provided a negative nexus opinion based on the treatment history and objective findings.  In particular, the examiner noted that an eye examination conducted in April 2009 described the lens of both eyes as clear. Therefore, the examiner concluded that the Veteran's nuclear sclerosis is age related and not due to vision problems in service.  In light of this addendum, the Board finds the earlier January 2018 opinion to be of little probative value.

The Board notes there is no ultimate positive nexus opinion of record, and neither the Veteran nor his representative indicated at the hearing that further development would lead to one.  Accordingly, Board finds that the Veteran's claim for service connection for nuclear sclerosis must be denied as the preponderance of the evidence is against it.  


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss, a rating in excess of 10 percent for the period from December 10, 2015 to November 21, 2017, and a compensable rating thereafter is denied.

Entitlement to service connection for nuclear sclerosis is denied. 


REMAND

At his hearing, the Veteran raised the issue of entitlement to service connection for sleep apnea secondary to his service-connected posttraumatic stress disorder (PTSD), and the Veteran cited articles in support of a link between PTSD and sleep apnea.  Although some examination records indicate the Veteran suffers from insomnia associated with his PTSD, prior VA examinations of the Veteran's sleep apnea did not adequately address whether PTSD caused or aggravated the Veteran's obstructive sleep apnea.  Accordingly, the AOJ should obtain an opinion from an appropriate VA examiner addressing this issue in the context of the Veteran's current disability picture and relevant medical literature.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.

2. After associating any outstanding records with the Veteran's claims file, the AOJ should obtain a current VA examination of the Veteran's sleep apnea.  The VA examiner should be provided with a complete copy of the claims file to include this remand order.  The VA examiner is asked to follow these directives:

a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred in or caused by the Veteran's service.  The examiner should consider the Veteran's treatment records, pertinent medical literature, and lay statements in the record from the Veteran and third parties about the onset of relevant symptoms.  

b) The examiner should opine whether it is at least as likely as not that the Veteran's sleep apnea was caused by the Veteran's service-connected disabilities to include his PTSD.  

c) The examiner should opine whether it is at least as likely as not that the Veteran's sleep apnea was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected disabilities to include his PTSD.  

3. After completing the above action and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


